LRM, Airman First Class,
                      U.S. Air Force, Appellant

                                v.

            Joshua E. KASTENBERG, Lieutenant Colonel,
             U.S. Air Force, Military Judge, Appellee

                                and

                      Nicholas E. DANIELS,
   Airman First Class, U.S. Air Force, Real Party in Interest

                            No. 13-5006
                    App. Misc. Dkt. No. 2013-05

       United States Court of Appeals for the Armed Forces

                       Argued June 11, 2013

                       Decided July 18, 2013

BAKER, C.J., delivered the opinion of the Court, in which
ERDMANN, J., and EFFRON, S.J., joined. STUCKY, J., filed a
separate opinion, concurring in part and dissenting in part and
in the result. RYAN, J., filed a dissenting opinion, in which
STUCKY, J., joined as to Part A.

                              Counsel

For Appellant: Colonel Kenneth M. Theurer, (argued); Major
Christopher J. Goewert, Major Matthew D. Talcott, and Major R.
Davis Younts (on brief).

For Appellee:   Major Ryan N. Hoback (argued).

For Real Party in Interest: Dwight H. Sullivan, Esq. (argued);
Captain Christopher D. James and Captain Danko Princip (on
brief).

Amici Curiae:

     For the United States: Major Tyson D. Kindness (argued);
Colonel Don M. Christensen and Gerald R. Bruce, Esq. (on brief).
     For the Army Defense Appellate Division: Colonel Patricia
A. Ham, Lieutenant Colonel Jonathan F. Potter, and Captain
Matthew M. Jones.

     For the Navy-Marine Corps Appellate Defense Division:
Captain Paul C. LeBlanc, JAGC, USN, and Captain Jason R.
Wareham, USMC.

     For the National Crime Victim Law Institute: Margaret
Garvin, Esq., Rebecca S. T. Khalil, Esq., and Sarah LeClair,
Esq.

     For the U.S. Marine Corps Defense Services Organization:
Colonel John G. Baker, USMC.

     For the Air Force Trial Defense Division:          Colonel Donna
Marie Verchio.

     For Protect Our Defenders:       Peter Coote, Esq.


Military Judge: Joshua E. Kastenberg




       THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
LRM v. Kastenberg, No. 13-5006/AF


     Chief Judge BAKER delivered the opinion of the Court.

     The Air Force Judge Advocate General (JAG) certified three

issues for review by this Court:


     I.     WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS ERRED
            BY HOLDING THAT IT LACKED JURISDICTION TO HEAR A1C
            LRM’S PETITION FOR A WRIT OF MANDAMUS.

     II.    WHETHER THE MILITARY JUDGE ERRED BY DENYING A1C LRM
            THE OPPORTUNITY TO BE HEARD THROUGH COUNSEL THEREBY
            DENYING HER DUE PROCESS UNDER THE MILITARY RULES OF
            EVIDENCE, THE CRIME VICTIMS’ RIGHTS ACT AND THE UNITED
            STATES CONSTITUTION.

     III. WHETHER THIS HONORABLE COURT SHOULD ISSUE A WRIT OF
          MANDAMUS.

                             BACKGROUND

     On October 16, 2012, Airman First Class (A1C) Nicholas

Daniels (Real Party in Interest) was charged with raping and

sexually assaulting A1C LRM in violation of Article 120, UCMJ,

10 U.S.C. § 920 (2006).   Lieutenant Colonel (Lt Col) Joshua E.

Kastenberg (Appellee) was detailed to the case as military

judge.    The Real Party in Interest was arraigned at Holloman Air

Force Base, New Mexico, and elected trial by enlisted and

officer members.

     Captain (Capt) Seth Dilworth was appointed as special

victims’ counsel for LRM.   In his formal notice of appearance,

Capt Dilworth stated that LRM had “standing involving any issues

arising under [Military Rules of Evidence (M.R.E.)] 412, 513,

and 514 in which she is the patient or witness as the subject of

                                   3
LRM v. Kastenberg, No. 13-5006/AF


the motion.”   Capt Dilworth noted that his formal involvement in

the court-martial would “be limited to asserting A1C [LRM]’s

enumerated rights as a victim of crime under federal law and

[M.R.E.] 412, 513, and 514.”   He requested that the court direct

counsel to provide LRM with copies of related motions.    Trial

counsel and trial defense counsel did not object to LRM

receiving copies of the motions, but trial defense counsel

opposed Capt Dilworth’s presence or participation at the

evidentiary hearings.   Before the arraignment hearing, LRM

received copies of defense motions to admit evidence under

M.R.E. 412 and 513.

     Initially during the arraignment hearing, Capt Dilworth

indicated that he did not intend to argue at any future M.R.E.

412 or 513 motions hearings.   Later during the same hearing,

Capt Dilworth argued that there may be instances where LRM’s

interests in the motions hearings were not aligned with the

Government, in which case Capt Dilworth asked the court to

reserve LRM’s right to present an argument.   The military judge

treated this request as a “motion in fact.”

     In a judicial ruling, the military judge limited LRM’s

right to be heard to factual matters, finding that standing

“denotes the right to present an argument of law before a court,

which is fundamentally different than the opportunity to be

heard.”   The military judge then found that LRM had no standing,

                                 4
LRM v. Kastenberg, No. 13-5006/AF


through counsel or otherwise, to motion the court for relief in

the production of documents, and that Capt Dilworth could not

argue evidentiary matters in LRM’s interest.    The military judge

concluded that “the prospect of an accused having to face two

attorneys representing two similar interests [is] sufficiently

antithetical to courts-martial jurisprudence” and would “cause a

significant erosion in the right to an impartial judge in

appearance or a fair trial.”

     LRM filed a motion to reconsider, asking for relief in the

form of production and provision of documents, and that the

military judge grant LRM “limited standing to be heard through

counsel of her choosing in hearings related to M.R.E. 412,

M.R.E. 513, [Crime Victims’ Rights Act, 18 U.S.C. § 3771

(CVRA)], and the United States Constitution.”    The military

judge denied the motion for reconsideration in full.

     LRM filed a petition for extraordinary relief in the nature

of a writ of mandamus and petition for stay of proceedings, but

the CCA concluded that it lacked jurisdiction to review LRM’s

petition for extraordinary relief.     After the United States Air

Force Criminal Court of Appeals (CCA) denied LRM’s motion for

reconsideration en banc, the Air Force JAG certified three

issues for review by this Court.




                                   5
LRM v. Kastenberg, No. 13-5006/AF


                            JURISDICTION

     Jurisdiction is a question of law that this Court reviews

de novo.   United States v. Ali, 71 M.J. 256, 261 (C.A.A.F.

2012).

     As a preliminary matter, this Court has statutory

jurisdiction to review the decision of the CCA under Article 67,

UCMJ, 10 U.S.C. § 867 (2006).   Article 67(a)(2), UCMJ, provides

that this Court shall review the record in “all cases reviewed

by a Court of Criminal Appeals which the Judge Advocate General

orders sent to the Court of Appeals for the Armed Forces for

review.”

     In United States v. Curtin, this Court considered the

definition of a “case” as used in Article 67(a)(2), UCMJ.     44
M.J. 439 (C.A.A.F. 1996), cited with approval in United States

v. Dowty, 48 M.J. 102, 107 (C.A.A.F. 1998).   In Curtin, the

military judge ruled that trial counsel’s subpoenas duces tecum

for the financial statements of the accused’s wife and her

father were administrative, and that the appropriate United

States district court was the proper forum for challenging the

subpoenas.   Id. at 440.   The Air Force JAG filed a certificate

for review of a CCA decision denying the government’s petition

for extraordinary relief in the form of a writ of mandamus.    Id.

This Court held that it had jurisdiction, and determined that

the “definition of ‘case’ as used within that statute includes a

                                  6
LRM v. Kastenberg, No. 13-5006/AF


‘final action’ by an intermediate appellate court on a petition

for extraordinary relief.”    Id. (citing United States v.

Redding, 11 M.J. 100, 104 (C.M.A. 1981)).

     Similarly, in this case the CCA took a final action on a

petition for extraordinary relief when it denied LRM’s writ-

appeal petition.   Thus, as in Curtin, this Court has

jurisdiction over the certificate submitted by the JAG pursuant

to Article 67(a)(2), UCMJ, as we would in the case of a writ-

appeal.

Subject-Matter Jurisdiction

     The CCA erred by holding that it lacked jurisdiction to

hear LRM’s petition for a writ of mandamus.   The All Writs Act,

28 U.S.C. § 1651 (2006), and Article 66, UCMJ, 10 U.S.C. § 866

(2006), establish the CCA’s jurisdiction.    The All Writs Act

grants the power to “all courts established by act of Congress

to issue all writs necessary and appropriate in aid of their

respective jurisdiction and agreeable to the usages and

principles of law.”   28 U.S.C. § 1651(a).   Extraordinary writs

serve “to confine an inferior court to a lawful exercise of its

prescribed jurisdiction.”    Bankers Life & Casualty Co. v.

Holland, 346 U.S. 379, 382 (1953).    “[M]ilitary courts, like

Article III tribunals, are empowered to issue extraordinary

writs under the All Writs Act.”   United States v. Denedo, 556
U.S. 904, 911 (2009).

                                  7
LRM v. Kastenberg, No. 13-5006/AF


        The All Writs Act is not an independent grant of

jurisdiction, nor does it expand a court’s existing statutory

jurisdiction.    Clinton v. Goldsmith, 526 U.S. 529, 534-35

(1999).    Rather, the All Writs Act requires two determinations:

(1) whether the requested writ is “in aid of” the court’s

existing jurisdiction; and (2) whether the requested writ is

“necessary or appropriate.”    Denedo v. United States, 66 M.J.
114, 119 (C.A.A.F. 2008) (internal quotation marks omitted).      In

the context of military justice, “in aid of” includes cases

where a petitioner seeks “to modify an action that was taken

within the subject matter jurisdiction of the military justice

system.”    Id. at 120.   A writ petition may be “in aid of” a

court’s jurisdiction even on interlocutory matters where no

finding or sentence has been entered in the court-martial.       See,

e.g., Hasan v. Gross, 71 M.J. 416 (C.A.A.F. 2012); Roche v.

Evaporated Milk Ass’n, 319 U.S. 21, 25 (1943).

        To establish subject-matter jurisdiction, the harm alleged

must have had “the potential to directly affect the findings and

sentence.”    Ctr. for Constitutional Rights v. United States

(CCR), 72 M.J. 126, 129 (C.A.A.F. 2013) (citing Hasan, 71 M.J.
416).    There is no jurisdiction to “adjudicate what amounts to a

civil action, maintained by persons who are strangers to the

courts-martial, asking for relief . . . that has no bearing on

any findings and sentence that may eventually be adjudged by the

                                   8
LRM v. Kastenberg, No. 13-5006/AF


court-martial.”   Id.   The CCA’s holding that the present case

“does not directly involve a finding or sentence that was –– or

potentially could be imposed –– in a court-martial proceeding,”

does not accurately reflect this analysis.

     Under the appropriate analysis, LRM prevails.   The petition

invited the CCA to evaluate whether the military judge can limit

the right to be heard under M.R.E. 412 and 513 by precluding LRM

from presenting the basis for a claim of privilege or exclusion,

with or without counsel, during an ongoing general court-

martial.   The military judge’s ruling has a direct bearing on

the information that will be considered by the military judge

when determining the admissibility of evidence, and thereafter

the evidence considered by the court-martial on the issues of

guilt or innocence -- which will form the very foundation of a

finding and sentence.   Furthermore, unlike “strangers to the

courts-martial,” CCR, 72 M.J. at 129, LRM is the named victim in

a court-martial seeking to protect the rights granted to her by

the President in duly promulgated rules of evidence, namely to a

claim of privilege under M.R.E. 513 and a right to a reasonable

opportunity to be heard under M.R.E. 412(c)(2) and 513(e)(2).

Indeed, this Court has reversed court-martial convictions based

on erroneous M.R.E. 412 evidentiary rulings.   See, e.g., United

States v. Ellerbrock, 70 M.J. 314, 321 (C.A.A.F. 2011)

(reversing rape conviction after finding that evidence of the

                                  9
LRM v. Kastenberg, No. 13-5006/AF


victim’s prior extramarital affair was improperly excluded under

M.R.E. 412).    LRM is not seeking any civil or administrative

relief.    Cf. Goldsmith, 526 U.S. at 533 (challenging an

administrative separation proceeding, rather than a court-

martial).   Rather, she is seeking her right to be heard pursuant

to the M.R.E.   Thus, the harm alleged has “the potential to

directly affect the findings and sentence,” and the CCA erred by

holding that it lacked jurisdiction.   See CCR, 72 M.J. at 129.

Standing

     LRM’s position as a nonparty to the courts-martial, see

Rule for Courts-Martial (R.C.M.) 103(16), does not preclude

standing.   There is long-standing precedent that a holder of a

privilege has a right to contest and protect the privilege.

See, e.g., CCR, 72 M.J. 126 (assuming that CCR had trial level

standing to make request); United States v. Wuterich, 67 M.J.
63, 66-69 (C.A.A.F. 2008) (assuming standing for CBS in part

under R.C.M. 703); United States v. Harding, 63 M.J. 65

(C.A.A.F. 2006) (assuming standing for victim’s mental health

provider); United States v. Johnson, 53 M.J. 459, 461 (C.A.A.F.

2000) (standing for nonparty challenge to a subpoena duces tecum

or a subpoena ad testificandum during an Article 32, UCMJ, 10

U.S.C. § 832 (2006), pretrial investigation); ABC, Inc. v.

Powell, 47 M.J. 363, 364 (C.A.A.F. 1997) (standing under First

Amendment); Carlson v. Smith, 43 M.J. 401 (C.A.A.F 1995)

                                 10
LRM v. Kastenberg, No. 13-5006/AF


(summary disposition) (granting a writ of mandamus where the

real party in interest did not join petitioners, but rather was

added by this Court as a respondent).

     Limited participant standing has also been recognized by

the Supreme Court and other federal courts.    See Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 (1980) (standing

created by First Amendment right); Church of Scientology v.

United States, 506 U.S. 9, 11, 17 (1992) (standing created by

attorney-client privilege).   In particular, “[f]ederal courts

have frequently permitted third parties to assert their

interests in preventing disclosure of material sought in

criminal proceedings or in preventing further access to

materials already so disclosed.”     United States v. Hubbard, 650
F.2d 293, 311 n.67 (D.C. Cir. 1980); see, e.g., United States v.

Antar, 38 F.3d 1348, 1350 (3d Cir. 1994); In re Subpoena to

Testify Before Grand Jury Directed to Custodian of Records, 864
F.2d 1559, 1561 (11th Cir. 1989); Doe v. United States, 666 F.2d
43, 45 (4th Cir. 1981); Anthony v. United States, 667 F.2d 870,

872-73 (10th Cir. 1981); In re Smith, 656 F.2d 1101, 1102-05,

1107 (5th Cir. 1981); United States v. Briggs, 514 F.2d 794,

796, 799 (5th Cir. 1975).

Ripeness

     Finally, this issue is ripe for review.    The military

judge’s ruling limits LRM’s right to be heard to factual

                                11
LRM v. Kastenberg, No. 13-5006/AF


matters, preventing her from making legal arguments while

invoking her legal privilege under M.R.E. 513.

     Furthermore, while LRM’s counsel initially indicated at the

arraignment hearing that he did not intend to argue at a future

motions hearing, noting that LRM had not received any documents,

discovery, or court filings with respect to such hearings,

counsel asked the military judge to reserve that right.    The

military judge treated this request as a “motion in fact.”     In

the judicial ruling, the military judge specified whether

counsel had standing to represent LRM during applicable hearings

arising from the M.R.E. at trial as one of the issues before the

court-martial, and ultimately denied the motion to grant

standing.   Accordingly, LRM interpreted the military judge’s

ruling as finding that she “does not have standing to be

represented by counsel during applicable hearings arising from

the military rules of evidence at trial.”   In the motion to

reconsider, LRM asked for relief in the form of production and

provision of documents, and that the military judge grant LRM

“limited standing to be heard through counsel of her choosing in

hearings related to M.R.E. 412, M.R.E. 513, CVRA, and the United

States Constitution.”   The military judge denied the motion for

reconsideration in full.

     Thus, the issue of whether LRM has limited standing to be

heard through counsel in hearings related to M.R.E. 412 and 513

                                12
LRM v. Kastenberg, No. 13-5006/AF


comes to this Court in the form of a challenge by a limited

participant to a concrete ruling by a military judge in an

adversarial setting.   See United States v. Chisholm, 59 M.J.
151, 153 (C.A.A.F. 2003) (“In the absence of a challenge by a

party to a concrete ruling by a military judge in an adversarial

setting, we conclude that consideration of Issue I under the

circumstances of the present case would be premature.”).     The

parties have argued, and the military judge has addressed, the

relevant legal issues.   The issue is ripe for review by this

Court.

                         SUBSTANTIVE ISSUES

     Construction of a military rule of evidence, as well as the

interpretation of statutes, the UCMJ, and the R.C.M., are

questions of law reviewed de novo.     United States v. Matthews,

68 M.J. 29, 35-36 (C.A.A.F. 2009); United States v. Lopez de

Victoria, 66 M.J. 67, 73 (C.A.A.F. 2008).

     The military judge erred by determining at the outset of

the court-martial, during arraignment proceedings and before any

M.R.E. 412 or 513 evidentiary hearings, that LRM would not have

standing to be represented through counsel during applicable

hearings arising from the M.R.E.      The President has expressly

stated the victim or patient has a right to a reasonable

opportunity to attend and be heard in evidentiary hearings under

M.R.E. 412 and 513.    M.R.E. 412(c)(2) provides that, before

                                 13
LRM v. Kastenberg, No. 13-5006/AF


admitting evidence under the rule, the military judge must

conduct a hearing where the “alleged victim must be afforded a

reasonable opportunity to attend and be heard.”   See also M.R.E.

513(e)(2) (“The patient shall be afforded a reasonable

opportunity to attend the hearing and be heard . . . .”).

M.R.E. 513(a) also provides that a patient has the privilege to

refuse to disclose confidential communications covered by the

psychotherapist-patient privilege.   A reasonable opportunity to

be heard at a hearing includes the right to present facts and

legal argument, and that a victim or patient who is represented

by counsel be heard through counsel.   This is self-evident in

the case of M.R.E. 513, the invocation of which necessarily

includes a legal conclusion that a legal privilege applies.

      Statutory construction indicates that the President

intended, or at a minimum did not preclude, that the right to be

heard in evidentiary hearings under M.R.E. 412 and 513 be

defined as the right to be heard through counsel on legal

issues, rather than as a witness.    Both M.R.E. 412 and 513

permit the parties to “call witnesses, including the alleged

victim [or patient].”   M.R.E. 412(c)(2); M.R.E. 513(e)(2).

However, in addition to providing that the victim or patient may

be called to testify as a witness on factual matters, the rules

also grant the victim or patient the opportunity to “be heard.”

Id.   Furthermore, every time that the M.R.E. and the R.C.M. use

                                14
LRM v. Kastenberg, No. 13-5006/AF


the term “to be heard,” it refers to occasions when the parties

can provide argument through counsel to the military judge on a

legal issue, rather than an occasion when a witness testifies.

See, e.g., R.C.M. 806(d) Discussion; R.C.M. 917(c); R.C.M.

920(c); R.C.M. 920(f); R.C.M. 1005(c); R.C.M. 1102(b)(2); M.R.E.

201(e).

       This interpretation of a reasonable opportunity to be heard

at a hearing is consistent with the case law of this Court and

other federal courts.   In Carlson, for example, this Court

provided extraordinary relief to two sexual assault victims who

had sought to prevent “unwarranted invasions of privacy” and to

protect their rights under M.R.E. 412, Article 31, UCMJ, 10

U.S.C. § 831, and other privileges recognized by law.    43 M.J.
401.   The Court ordered that the victims “will be given an

opportunity, with the assistance of counsel if they so desire,

to present evidence, arguments and legal authority to the

military judge regarding the propriety and legality of

disclosing any of the covered documents.”   Id. (emphasis added).

While Carlson is a summary disposition, this Court “has profited

from guidance offered in prior summary dispositions.”    United

States v. Diaz, 40 M.J. 335, 339-40 (C.M.A. 1994); see also

Hicks v. Miranda, 422 U.S. 332, 344–45 (1975) (holding that

“lower courts are bound by summary decisions by” the Supreme

Court); United States v. Sanchez, 44 M.J. 174, 177 (C.A.A.F.

                                 15
LRM v. Kastenberg, No. 13-5006/AF


1996) (citing Carlson).   Similarly, in United States v. Klemick,

the Navy-Marine Corps CCA found that the military judge did not

abuse his discretion in rulings on M.R.E. 513 matters.     65 M.J.
576, 581 (N-M. Ct. Crim. App. 2006).   During the evidentiary

hearing, the patient opposed trial counsel’s motion “through

counsel who entered an appearance in the court-martial on her

behalf for this limited purpose,” and the military judge

considered the patient’s brief and argument.   Id. at 578.

     Furthermore, while the military judge suggests that LRM’s

request is novel, there are many examples of civilian federal

court decisions allowing victims to be represented by counsel at

pretrial hearings.   Although not precedent binding on this

Court, in the United States Court of Appeals for the Fifth

Circuit, for example, victims have exercised their right to be

reasonably heard regarding pretrial decisions of the judge and

prosecutor “personally [and] through counsel.”   In re Dean, 527
F.3d 391, 393 (5th Cir. 2008).   The victims’ “attorneys

reiterated the victims’ requests” and “supplemented their

appearances at the hearing with substantial post-hearing

submissions.”   Id.; see also Brandt v. Gooding, 636 F.3d 124,

136-37 (4th Cir. 2011) (motions from attorneys were “fully

commensurate” with the victim’s “right to be heard.”).

Similarly, in United States v. Saunders, at a pretrial Fed. R.

Evid. 412(c)(1) hearing, “all counsel, including the alleged

                                 16
LRM v. Kastenberg, No. 13-5006/AF


victim’s counsel, presented arguments.”    736 F. Supp. 698, 700

(E.D. Va. 1990).   In United States v. Stamper, the district

court went further and, in a pretrial evidentiary hearing,

allowed counsel for “all three parties,” including the

prosecution, defense, and victim’s counsel, to examine

witnesses, including the victim.     766 F. Supp. 1396, 1396

(W.D.N.C. 1991).

     While M.R.E. 412(c)(2) or 513(e)(2) provides a “reasonable

opportunity . . . [to] be heard,” including potentially the

opportunity to present facts and legal argument, and allows a

victim or patient who is represented by counsel to be heard

through counsel, this right is not absolute.    A military judge

has discretion under R.C.M. 801, and may apply reasonable

limitations, including restricting the victim or patient and

their counsel to written submissions if reasonable to do so in

context.   Furthermore, M.R.E. 412 and 513 do not create a right

to legal representation for victims or patients who are not

already represented by counsel, or any right to appeal an

adverse evidentiary ruling.   If counsel indicates at a M.R.E.

412 or 513 hearing that the victim or patient’s interests are

entirely aligned with those of trial counsel, the opportunity to

be heard could reasonably be further curtailed.

     Based on the foregoing discussion, the military judge’s

ruling in the present case runs counter to the M.R.E., and is in

                                17
LRM v. Kastenberg, No. 13-5006/AF


error for three reasons.   First, by prohibiting LRM from making

legal arguments, the military judge improperly limited LRM’s

right to be heard on the basis for the claim of privilege or

admissibility.   M.R.E. 513(a) creates a privilege to refuse to

disclose confidential communications, which necessarily involves

a legal judgment of whether the privilege applies, as well at

the opportunity for argument so that a patient may argue for or

against the privilege.   Neither M.R.E. 412 nor 513 preclude the

victim or patient from arguing the law.

     Second, the military judge’s ruling, made during the

arraignment hearing process and prior to any M.R.E. 412 or 513

proceedings, is a blanket prohibition precluding LRM from being

heard in M.R.E. 412 or 513 proceedings through counsel without

first determining whether it would be unreasonable under the

circumstances.   Instead, the military judge based his ruling on

his flawed conclusion that LRM was precluded from making legal

argument.   While LRM’s right to be heard through counsel is not

absolute, LRM has a right to have the military judge exercise

his discretion on the manner in which her argument is presented

based on a correct view of the law.

     Third, the military judge cast the question as a matter of

judicial impartiality.   It is not a matter of judicial

partiality to allow a victim or a patient to be represented by

counsel in the limited context of M.R.E. 412 or 513 before a

                                18
LRM v. Kastenberg, No. 13-5006/AF


military judge, anymore than it is to allow a party to have a

lawyer.   The military judge’s ruling was thus taken on an

incorrect view of the law, and is in error.

                              REMEDY

     As a threshold matter, the Government argues that, even

though the Judge Advocate General has certified three issues to

this Court, this Court is not authorized to act with respect to

matters of law when the CCA has not acted with respect to the

same matters of law.   The relevant text of Article 67, UCMJ,

states:

     (a) The Court of Appeals for the Armed Forces shall
     review the record in --

     . . . .

     (2) all cases reviewed by a Court of Criminal Appeals
     which the Judge Advocate General orders sent to the
     Court of Appeals for the Armed Forces for review;

     . . . .

     (c) In any case reviewed by it, the Court of Appeals
     for the Armed Forces may act only with respect to the
     findings and sentence as approved by the convening
     authority and as affirmed or set aside as incorrect in
     law by the Court of Criminal Appeals. In a case which
     the Judge Advocate General orders sent to the Court of
     Appeals for the Armed Forces, that action need be
     taken only with respect to the issues raised by him.
     In a case reviewed upon petition of the accused, that
     action need be taken only with respect to issues
     specified in the grant of review. The Court of
     Appeals for the Armed Forces shall take action only
     with respect to matters of law.




                                19
LRM v. Kastenberg, No. 13-5006/AF


Emphasis added.    The first clause of Article 67(c), UCMJ, does

not confine the second clause in the way the Government

proposes.   In United States v. Leak, for example, this Court

considered that:

   One possible reading of the language in subsection (c) of
   the statute is that because the lower court did not affirm
   the finding with respect to Appellant’s rape charge, or
   set it aside as incorrect in law, this Court is without
   authority to “act.” Under this reading, this Court would
   be obliged to “review” the Judge Advocate General’s
   certified question, but we would have no statutory
   authority to “act.”

61 M.J. 234, 239 (C.A.A.F. 2005).     The Court concluded that

“Article 67 does not preclude review of questions of law

certified by Judge Advocates General where the courts of

criminal appeals have set aside a finding on the ground of

factual insufficiency.”   Id. at 242.    Similarly, in the present

case, even though the CCA did not reach the substantive issues,

this Court may still take action with respect to all of the

certified issues, including whether this Court should issue a

writ of mandamus.

     Furthermore, prudential concerns, such as the impending

court-martial start date, the parties’ interest in the speedy

resolution of these issues, and the JAG’s certification of all

three issues, counsel the Court to reach all the substantive

issues and proceed to grant relief at this time, if appropriate.

In addition, the military judge’s ruling raises issues of law of


                                 20
LRM v. Kastenberg, No. 13-5006/AF


first impression which could apply in all M.R.E. 412 and M.R.E.

513 hearings.   Absent any guidance from this Court and with no

other meaningful way for these issues to reach appellate review,

every military judge could interpret the scope and extent of a

victim’s rights differently, so that a victim or patient’s

rights vary from courtroom to courtroom.   Under these

circumstances, this Court should not decline to address

substantive issues which are properly before it, and which

present a novel legal question regarding the interpretation of

the M.R.E. affecting an ongoing court-martial.    As in Wuterich,

“[i]n view of the pending court-martial proceedings, and because

this case involves an issue of law that does not pertain to the

unique factfinding powers of the Court of Criminal Appeals, we

[should] review directly the decision of the military judge

without remanding the case to the lower court.” 67 M.J. at 70.

“[N]either justice nor judicial economy would be served by

delaying the [court-martial] pending remand to the Court of

Criminal Appeals.”   Powell, 47 M.J. at 364.

     However, while this Court may appropriately take action at

this time, a writ of mandamus is not the appropriate remedy.    At

the lower court, LRM petitioned for a writ of mandamus directing

the military judge “to provide an opportunity for [LRM] to be

heard through counsel at hearings conducted pursuant to [M.R.E.]

412 and 513, and to receive any motions or accompanying papers

                                21
LRM v. Kastenberg, No. 13-5006/AF


reasonably related to her rights as those may be implicated in

hearings under [M.R.E.] 412 and 513.”    The military judge’s

ruling must be based on a correct view of the law.    M.R.E. 412

and M.R.E. 513 create certain privileges and a right to a

reasonable opportunity to be heard on factual and legal grounds,

which may include the right of a victim or patient who is

represented by counsel to be heard through counsel.   However,

these rights are subject to reasonable limitations and the

military judge retains appropriate discretion under R.C.M. 801,

and the law does not dictate the particular outcome that LRM

requests.

                            CONCLUSION

     Certified questions I and II are answered in the

affirmative.   Certified question III is answered in the

negative.   The current record is returned to the Judge Advocate

General of the Air Force for remand to the military judge for

action not inconsistent with this opinion.




                                22
LRM v. Kastenberg, No. 13-5006/AF


     STUCKY, Judge (concurring in part and dissenting in part

and in the result):

     While I agree with the majority that we have subject matter

jurisdiction in this case, I nonetheless agree with the

discussion of standing in Part A of Judge Ryan’s dissent.   I

would therefore dismiss the petition for lack of standing and

would not reach either the second or the third certified issues.
LRM v. Kastenberg, No. 13-5006/AF


     RYAN, Judge, with whom Stucky, J., joins as to Part A

(dissenting):

                              A.

     Whether it is more irregular that the Judge Advocate

General of the Air Force (TJAG) “certified” these issues or

that the Court chooses to answer them is a close call,

particularly in light of the Supreme Court’s recent

decision in Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138,

1155 (2013) (holding that the respondents lacked standing

“because they cannot demonstrate that the future injury

they purportedly fear is certainly impending,” and,

therefore, cannot establish a sufficient injury-in-fact),

and the plain language of Article 67(a)(2) and Article 69,

Uniform Code of Military Justice (UCMJ), 10 U.S.C.

§§ 867(a)(2), 869 (2006).

     The putative victim in this pending court-martial,

LRM, through her attorney, asked the military judge to

order that she be provided copies of motions related to the

admission of evidence under Military Rules of Evidence

(M.R.E.) 412, 513, and 514, and that the court reserve to

her attorney the right to argue on those motions, although,

at that point, her attorney admitted that he “[did] not

intend to do so.”   Trial and defense counsel did not object

to LRM receiving informational copies of any motions filed
LRM v. Kastenberg, No. 13-5006/AF


pursuant to those rules.   While the military judge found

that LRM lacked standing to motion the court for production

of documents or be heard through counsel, the Government

avers that trial counsel provided LRM, through her

attorney, with (1) copies of defense motions to admit

evidence pursuant to M.R.E. 412 and 513, (2) the

Government’s response to the defense motion to admit

evidence under M.R.E. 412, and (3) other trial-related

documents.1

     Based on the foregoing, at this point in the

proceedings, LRM -- having no intention to speak or legal

arguments to raise -- has not suffered any actual harm.

She alleges no “certainly impending” harm, Clapper, 133 S.

Ct. at 1155, and does not allege any divergence between her

interests and those of the Government, or that such a

divergence in interests is likely, let alone certain, to

occur at a later stage in the proceedings.   The absence of

any actual or imminent injury to LRM, a nonparty to the

pending court-martial below, makes TJAG’s unprecedented use

of his certification power to certify interlocutory issues

to this Court all the more perplexing.


1
  In the Government’s Response to Judicial Order –- Special
Victims’ Counsel, the Government avers that it did not
provide LRM with a copy of its response to defense motion
to admit evidence under M.R.E. 513.

                              2
LRM v. Kastenberg, No. 13-5006/AF


     While we are assuredly not an Article III court, we

have, up until now, understood ourselves to be bound by the

requirement that we act only when deciding a “case” or

“controversy.”    See U.S. Const. art. III, §2; United States

v. Johnson, 53 M.J. 459, 462 (C.A.A.F. 2000) (holding that

the appellant lacked standing to object to an unlawful

subpoena issued to secure the attendance of his wife as a

witness at an Article 32, UCMJ, 10 U.S.C. § 832 (2006),

hearing where the appellant “was neither deprived of a

right nor hindered in presenting his case”); United States

v. Jones, 52 M.J. 60, 63-64 (C.A.A.F. 1999) (holding that

the appellant lacked standing to challenge the violation of

a witness’s Article 31(b), UCMJ, 10 U.S.C. § 831(b) (2006),

or Fifth Amendment rights and explaining that “[t]he

requirement is designed to allow a moving party with a

personal stake in the outcome to enforce his or her rights”

(quotation marks and citations omitted)).   “No principle is

more fundamental to the judiciary’s proper role in our

system of government than the constitutional limitation of

federal-court jurisdiction to actual cases or

controversies.”   DaimlerChrysler Corp. v. Cuno, 547 U.S.
332, 341 (2006) (quotation marks and citations omitted).

And paramount to enforcing that jurisdictional threshold is




                               3
LRM v. Kastenberg, No. 13-5006/AF


the requirement that, inter alia, a party have standing.

See Raines v. Byrd, 521 U.S. 811, 818 (1997).

     Integral to standing is a showing of injury-in-fact;

“an injury must be ‘concrete, particularized, and actual or

imminent; fairly traceable to the challenged action; and

redressable by a favorable ruling.’”   Clapper, 133 S. Ct.

at 1147 (citing Monsanto Co. v. Geertson Seed Farms, 130 S.

Ct. 2743, 2752 (2010)).   This requirement ensures that

federal courts resolve only actual disputes where people

are being harmed in fact, leaving hypothetical issues of

law to be resolved where they should be, by the coordinate

executive and legislative branches of government.   See

Hollingsworth v. Perry, 133 S. Ct. 2652, __ (2013), slip

op. at 6 (“The doctrine of standing . . . ‘serves to

prevent the judicial process from being used to usurp the

powers of the political branches.’” (quoting Clapper, 133
S. Ct. at 1146)); Allen v. Wright, 468 U.S. 737, 752 (1984)

(“[T]he law of Art. III standing is built on a single basic

idea -- the idea of separation of powers.”).

     The issues before us are not justiciable because LRM

has not been presently harmed and any future injury “is too

speculative to satisfy the well-established requirement

that threatened injury must be ‘certainly impending.’”

Clapper, 133 S. Ct. at 1143.   Per the representations of


                               4
LRM v. Kastenberg, No. 13-5006/AF


both parties, LRM either has or will be permitted to have

the documents she requested, and her attorney stated that

he does not intend to speak on LRM’s behalf, as LRM’s

interests are aligned with the Government’s.   Which begs

the question:    at this point, what, if any, injury would be

redressed by a favorable decision from this Court?     On

these facts, I can see no injury to be remedied, rendering

any decision from this Court purely advisory and outside

the “judicial Power” of Article III federal courts.    See

U.S. Const. art. III, §2.   On this ground alone the

certification should be dismissed.

                               B.

     Additional grounds exist for dismissal of this

certification.    By acting on the present certificate, the

majority approves a road map for evading the ordinary

limitations on our review of interlocutory issues.     LRM, a

nonparty to the litigation who has not suffered any actual

injury or even a reasonable likelihood of future injury,

had interlocutory issues involving hypothetical future harm

to her rights certified by TJAG to this Court via Article

67(a)(2), UCMJ.   This unprecedented use of Article 67(a)(2)

was made despite the fact that to have its interlocutory

issues considered, the Government would have to meet the

stringent requirements of Article 62, UCMJ, 10 U.S.C. § 862


                               5
LRM v. Kastenberg, No. 13-5006/AF


(2006), and an accused would have to satisfy both the

jurisdictional requirements of Article 67, UCMJ, in order

to invoke the power of the All Writs Act, 28 U.S.C.

§ 1651(a) (2006) (allowing this Court to issue “all writs

necessary or appropriate in aid of [its] respective

jurisdiction”), and the extraordinary burdens needed to

meet the criteria for an extraordinary writ.   See, e.g.,

Hasan v. Gross, 71 M.J. 416, 416-17 (C.A.A.F. 2012)

(“Applying the heightened standard required for mandamus

relief, [and] conclud[ing] that based on a combination of

factors, a reasonable person, knowing all the relevant

facts, would harbor doubts about the military judge’s

impartiality.”).

     Further exacerbating the impropriety of the situation

is that the instant certification was made in the early

stages of a criminal case; TJAG’s actions having ground the

accused’s proceedings to a halt ostensibly to determine the

contours of a right of a witness who has identified no

injury-in-fact and no divergence between her interests and

those of the Government.   Considering that “[t]he exercise

of prosecutorial discretion is a prerogative of the

executive branch of government,” United States v. O’Neill,

437 F.3d 654, 660 (7th Cir. 2006) (citing Wayte v. United

States, 470 U.S. 598, 607 (1985)), and the ordinary state


                              6
LRM v. Kastenberg, No. 13-5006/AF


of affairs in our adversarial system where the government,

not TJAG, is the accused’s adversary, TJAG’s decision to

certify the question whether this nonparty should be

allowed to effectively intervene in this criminal

proceeding is all the more remarkable.

     Nor is the certification proper under any provision of

the UCMJ.   As relevant to this issue, Article 69(d), UCMJ,

provides that a Court of Criminal Appeals (CCA) may review

(1) “any court-martial case which (A) is subject to action

by [TJAG] under this section, and (B) is sent to the [CCA]

by order of [TJAG]; and, (2) any action taken by [TJAG]

under this section in such case.”      Article 69(a)-(c), UCMJ,

provides the circumstances in which TJAG may modify or set

aside the findings and sentence in a court-martial case.

Nowhere do these sections provide TJAG with authority to

intermeddle on an interlocutory issue that is not case

dispositive, let alone the authority to certify an

interlocutory issue to this Court.

     Yet despite the lack of statutory authority to intrude

at this juncture of the case, TJAG “certified” the issues

before this Court pursuant to Article 67(a)(2), UCMJ, which

presents yet another problem.       Article 67(a)(2), UCMJ,

provides that “[this Court] shall review the record in all

cases reviewed by a [CCA] which [TJAG] orders sent to [this


                                7
LRM v. Kastenberg, No. 13-5006/AF


Court] for review.”   In reviewing such “cases,” this Court

may “act only with respect to the findings and sentence as

approved by the convening authority and as affirmed or set

aside as incorrect in law by the [CCA].”   Article 67(c),

UCMJ; see also Ctr. for Constitutional Rights v. United

States, 72 M.J. 126, 128-30 (C.A.A.F. 2013).

     But there have been no findings or sentence entered

here, and in requesting review of this particular

interlocutory ruling, TJAG has not properly certified a

“case” under Article 67(a)(2), UCMJ.   In United States v.

Redding, 11 M.J. 100, 102-04 (C.M.A. 1981), the Court

clearly and fully considered whether TJAG had properly

certified a “case” when he requested review of a trial

judge’s ruling “which rejected a command determination that

a military lawyer requested by the accused . . . was

unavailable” and where review of that ruling had been

initiated directly in the Court of Military Review by a

petition for extraordinary relief after the trial judge

effectively dismissed the case for failure to make the

requested military lawyer available.

     The Court directly addressed whether the proceedings

before it constituted a “case,” and, therefore, were

properly certifiable, and explicitly distinguished the

military judge’s ruling from “an intermediate or


                              8
LRM v. Kastenberg, No. 13-5006/AF


interlocutory order” solely because “[the ruling] end[ed]

court-martial proceedings on the charges; it is, therefore,

not an intermediate or interlocutory order but a final

decree.”   Id. at 104.    The Court reasoned that because “the

posture of the proceedings . . . was tantamount to a final

disposition of the case,” TJAG had properly certified a

“case” within the meaning of Article 67(b)(2), UCMJ (now

Article 67(a)(2), UCMJ).    Id. (internal quotation marks and

citation omitted).

     Given the plain language of Articles 67 and 69, UCMJ,

Redding at best expresses the outermost limits of TJAG’s

certification power, allowing him to certify an

interlocutory issue only where it is “tantamount to a final

disposition” of a case.    Id.   The majority, however,

ignores both the plain statutory language and this

precedent and instead, in cursory fashion, relies on United

States v. Curtin, 44 M.J. 439 (C.A.A.F. 1996), a case which

cited Redding to hold, without discussion, and contrary to

both the plain language of Article 67, UCMJ, itself and the

actual holding in Redding, that a “case” within Article

67(a)(2) “includes a ‘final action’ by an intermediate

appellate court on a petition for extraordinary relief,”

quoting Redding, 11 M.J. at 104.     See Curtin, 44 M.J. at

440; LRM v. Kastenberg, __ M.J. __, __ (6-7) (C.A.A.F.


                                 9
LRM v. Kastenberg, No. 13-5006/AF


2013).   Redding narrowly held that “proceedings of the kind

in issue are certifiable” and distinguished between action

by a military judge that amounts to a “final decree,” which

could be certified because “[s]uch action ends court-

martial proceedings on the charges,” from a ruling that is

“interlocutory in nature,” which could not be certified.

Redding, 11 M.J. at 104 (internal quotation marks and

citation omitted).2

     Where, as here, an interlocutory ruling is not

“tantamount to a final disposition of the case,” id., the

proper channels of review of the issue include (1) review

in the ordinary course of appellate review by the CCA under

Article 66, UCMJ, (2) an appeal by the Government subject


2
  Moreover, in responding to the Government’s argument that
“this Court is not authorized to act with respect to
matters of law when the CCA has not acted with respect to
the same matters of law,” LRM, __ M.J. at __ (19), the
majority misapplies United States v. Leak, 61 M.J. 234
(C.A.A.F. 2005), in holding that, here, as in Leak, this
Court may act on the substantive issues “even though the
CCA did not reach [them].” LRM, __ M.J. at __ (20). Leak,
however, more narrowly held that this Court could review “a
lower court’s determination of factual insufficiency for
application of correct legal principles,” Leak, 61 M.J. at
241, and the majority’s passing extension of that holding
to the present case is unwarranted. See United States v.
Nerad, 69 M.J. 138, 147 (C.A.A.F. 2010) (“[T]he power to
review a case under Article 67(a)(2), UCMJ, includes the
power to order remedial proceedings . . . to ensure that
the lower court reviews the findings and sentence approved
by the convening authority in a manner consistent with a
‘correct view of the law.’” (quoting Leak, 61 M.J. at
242)).

                              10
LRM v. Kastenberg, No. 13-5006/AF


to the limitations of Article 62, UCMJ, or (3) a petition

for extraordinary relief from the interlocutory ruling

requested by a person with standing to challenge the

ruling.   See Article 66, UCMJ; Article 62, UCMJ; 28 U.S.C.

§ 1651(a).

     It is entirely unclear why this Court would adopt a

more expansive interpretation of “case” in this context,

contrary to the plain language of the statute and

unsupported by legislative history.   The Supreme Court, in

those limited instances where its jurisdiction is

mandatory, see, e.g., 15 U.S.C. § 29 (particular class of

civil antitrust cases), has been most exacting in requiring

that the case is actually one it must decide.   See Heckler

v. Edwards, 465 U.S. 870, 876 (1984) (interpreting 28

U.S.C. § 1252 (repealed 1988), to provide mandatory

jurisdiction in the Supreme Court only where “the holding

of federal statutory unconstitutionality is in issue”);

Palmore v. United States, 411 U.S. 389, 395-96 (1973)

(holding that an appeal as of right would not lie to the

Supreme Court under 28 U.S.C. § 1257 (amended 1988), in the

context of a District of Columbia court’s upholding a local

statute against constitutional attack, and noting that

“[j]urisdictional statutes are to be construed with

precision and with fidelity to the terms by which Congress


                              11
LRM v. Kastenberg, No. 13-5006/AF


has expressed its wishes; and we are particularly prone to

accord strict construction of statutes authorizing appeals

to this Court”) (internal quotation marks and citations

omitted).

     What the instant certification amounts to is an

improper attempt by TJAG to shortcut proper procedure

without statutory authority to do so at this juncture and

force this Court to review an interlocutory ruling that (1)

does not come before us in the form of a petition for

extraordinary relief, (2) is neither case dispositive nor

an adjudged finding or sentence, and (3) does not involve

an injury-in-fact to anyone (other than perhaps the

accused’s right to a speedy trial).   This is not an effort

that should be rewarded.   Article 67(a)(2), UCMJ, which

requires us to decide certified issues in “cases,” should

be strictly construed to require just that, and all

interlocutory routes to this Court should require parties

with standing and issues that qualify for review under

either Article 62, UCMJ, or the All Writs Act and Article

67, UCMJ.   By presently certifying issues pursuant to

Article 67(a)(2), UCMJ, TJAG circumvented (1) the specific

requirements for a Government appeal under Article 62,

UCMJ; (2) the heightened scrutiny required for an

extraordinary writ by either LRM or the accused; and (3)


                              12
LRM v. Kastenberg, No. 13-5006/AF


this Court’s discretion over whether to grant review of

this issue if, in the future, LRM suffers or is reasonably

certain to suffer injury-in-fact and seeks a writ appeal.

     TJAG may employ both congressional and executive

routes to answer interlocutory questions definitively where

his curiosity cannot await resolution of a particular case

and where those claiming a right have no injury-in-fact

such that they could seek a writ themselves.   Permitting

certification of interlocutory issues that are neither

justiciable nor case dispositive in any sense distorts the

limited role of both TJAG and this Court within the

military justice system.   For these additional reasons, I

would dismiss the certification as improper, and I

respectfully dissent.




                              13